AP,77,021
                                                                           COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                         Transmitted 3/24/2015 8:37:27 PM
JOHN TATUM                                                              990 S. Sherman
ATTORNEY AT LAW
                                                                            Accepted 3/25/2015 8:55:42 AM
                                                                       Richardson, Texas 75081
                                                                        (972) 705-9200        ABEL ACOSTA
                                                                                                     CLERK




      March 24, 2015


      Court of Criminal Appeals
      c/o Abel Acosta                                             March 25, 2015
      Chief Deputy Clerk
      P.O. Box 12308
      Capitol Station
      Austin, Texas 78711



      Re:    Oral argument in Cause No. AP-77,021
             Naim Muhammad v. The State of Texas



      Dear Mr. Acosta:

             I am advising this Honorable Court that I, on behalf of Appellant in the above
      referenced cause, am advising this court that Mr. Brady Wyatt will be assisting me in
      presentation of oral argument in the above referenced death penalty case set for
      submission on April 1, 2015. Mr. Wyatt is qualified to do death penalty cases and has
      been part of a defense team before in Dallas County in the defense of capital murder
      death penalty prosecution. He has expressed a desire to learn how to do death penalty
      appeals and I am giving him an opportunity to assist in the presentation of oral
      argument in this case. I will accompany him and be present at submission.

      Sincerely,



      John Tatum